Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27, as filed May 16, 2019, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

	Regarding the closest prior art of record, Xin et al. (U.S. Pub. No. 2019/0086911) discloses using parametric and non-parametric data related to a medical device as input to a digital twin model of a medical device in order to perform fault detection, fault diagnosis and fault prognosis and to provide recommendations as to actions to perform, such preventative maintenance. Xin differs from the claims 1 and 12 in that the rendered virtual output parameters are not based on simulations of malfunctions of components of the medical device and it does not use the correlated responses and simulated malfunctions to create a knowledge base. In Xin, the rendered virtual output parameters are based on real-time and historical output parameters and the correlation to responses of the machine device are done for fault detection/diagnosis/prognosis based on the actual medical device current state.

	Hsieh et al. (U.S. Pub. No. 2018/0144243) discloses providing component operation and system health of a medical device data as inputs into trained models of a medical device, such as a digital twin, to simulate operation and possible variation(s) in outcome, parameter setting, configuration, etc.) to recommend configuration or structural changes, including maintenance schedules, part replacement, etc. using machine learning. Hsieh differs from the claims 1 and 12 in that the simulations are not based on malfunctions so as to render output parameters used to generate medical device software responses and does not use the correlated responses and simulated malfunctions to create a knowledge base.

Kirschnick et al. (WO 2016/026681) discloses a modeling medical device components in an efficient manner to predict malfunctions of a component based on the component's available condition and process parameters. Kirschnick differs from claims 1 and 12 in that it does not simulate malfunctions of the components to render the parameters or use the parameters to generate a correlating response to form a knowledge base.

Hosek et al. (U.S. Patent No. 7,882,394) discloses a system for condition monitoring and fault diagnosis that includes a data collection function that acquires time histories of selected variables for one or more of the components, a pre-processing function that calculates specified characteristics of the time histories, an analysis function for evaluating the characteristics to produce one or more hypotheses of a condition of the one or more components, and a reasoning function for determining the condition of the one or more components from the one or more hypotheses. Hosek differs from claims 1 and 12 in that it does not simulate malfunctions of the components to render the parameters or use the parameters to generate a correlating response to form a knowledge base.

Wang et al. (Research on Fault Diagnosis Expert System Based on the Neural Network and the Fault Tree Technology) discloses using neural networks and fault trees to form an expert system knowledge base to discern the cause of failures. Wang differs from claims 1 and 12 in that it does not simulate malfunctions of the components to render the parameters or use the parameters to generate a correlating response to form a knowledge base.

	McCroskey et al. (U.S. Pub. No. 2009/0300429) discloses identifying faults in an electronic system by simulating output parameters based on fault signatures conditions using a system model which is then provided to a fault detection module to detect the simulated fault state. This is then compared to the actual state to determine fault state of the electronic system. McCroskey differs from claims 1 and 12 in that it is used to detect real-time faults and does not create a knowledge based on simulated malfunctions and system responses correlated to the simulated outputs. 

	Pattipatti et al. (U.S. Pub. No. 2008/0004840) discloses simulating faulty scenarios of a modeled machine to generate a cause an effect diagnostic matric which is used to form a knowledge base. Pattipatti differs from claims 1 and 12 in that the simulations evaluate the detection and diagnostic performance and does not render an output which is provided to machine software to generate a response in order to form a correlation between the simulated parameters and the response. In Pattipatti, the system relies on graphical dependency models.

	Kruckenburg (Fault Diagnosis and Hardware in the Loop Simulation for the EcoCAR Project) discloses the using of software-in-loop simulation and hardware-in-loop simulations model hardware to simulate faults of a system using fault insertion testing. Kruckenburg differs from claims 1 and 12 in that software-in-loop simulation and hardware-in-loop simulations are used for the vehicle design process on not medical devices is use and it does not use the correlated responses and simulated malfunctions to create a knowledge base.

	Therefore, the closest prior art references, alone or in combination, cannot be said to reasonably disclose, teach or suggest each and every limitation in the claims.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686